DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because they fail to provide adequate guidance and direction to enable the claim.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it fails to provide adequate guidance and direction to enable the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As a whole, the breadth of the claim is such the Examiner is unable to determine exactly what subject matter is encompassed by the claim.  The nature of the invention, an automatic door opening device using shape memory alloy, and the state of the prior for automatic door opening devices using shape memory alloy is extensive enough that it provides multiple technological directions with which to satisfy the claim limitations, introducing a level of unpredictability exacerbating experimentation efforts.  Furthermore, the specification and drawings of the instant invention fail to provide adequate direction or guidance to teach one skilled in the art how to make and use the claimed invention.  The figures depict what appears to be a working example of the instant invention but fail to provide enabling details.  The detailed description of the disclosure in specification provides additional narrative regarding the application of the invention but fails to provide enabling details.  The content of the disclosure will result in undue experimentation needed to make or use the instant invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam, KR 20160023506 A.
Regarding claim 1, Nam teaches an automatic door opening device using thermal expansion of shape memory alloy, comprising a fire safety door lock [0006] (paragraph numbers shown in [ ] are from the attached KIPO translation) of which a lock state is automatically released by automatically operating a spring (feature depicted attached to latch bolt in Fig 1) composed of a shape memory alloy [0006] connected to a locking bar of the digital door lock when being operated [0006], and which is capable of being opened independently without being affected by other circuits [0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for door opening devices with shape memory alloy.  
KR 20120000931 U teaches a fire-automatic opening doors with a bimetallic with a SMA spring.
Choi et al., KR 20100115274 A, teaches a heat sensitive opening device of digital door lock with SMA spring.
Lee et al., KR 101851502 B1, teaches an automatically unlockable door lock in case of fire with SMA springs.  
Fustini, WO 2014192032 A1, teaches an electric lock with SMA spring.  
Chen, US 20110088438 A1, teaches a low power consumption actuator for battery powered electronic lock with piezo-ceramic spring.  
Pincu, US 20130038423 A1, teaches a security barrier with emergency release mechanism.  
Ellis et al., US 20140318200 A1, teaches a fire actuated release mechanism to separate electronic door lock from fire door with SMA actuator.  
Kang et al., KR 101306195 B1, teaches an automatic door unlock apparatus in case of fire with ejection springs. 
Lee et al., KR 101878859 B1, teaches an automatic door locking apparatus opening and closing according to temperature with an SMA actuator.  
Malerba, EP 2853662 A1, teaches a lock with a thermal trigger  and an SMA actuator.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675